

EXHIBIT 10.15

SWIFT TRANSPORTATION COMPANY
2014 OMNIBUS INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION AWARD NOTICE
THIS NON-QUALIFIED STOCK OPTION AWARD NOTICE (this “Notice”) is entered into
pursuant to the Swift Transportation Company 2014 Omnibus Incentive Plan (the
“Plan”). This Notice is made effective as of May __, 2015 (the “Grant Date”) by
and between Swift Transportation Company, a Delaware corporation (the
“Company”), and __________ (the “Optionee”).
1.Defined Terms. Capitalized terms used in this Notice and not otherwise defined
herein shall have the meanings assigned to such terms in the Plan.


2.Grant of Option. Subject to the terms and conditions of this Notice and
Article VIII of the Plan, the Company hereby awards Optionee the right and
option to purchase all or any part of __________ shares of Stock from the
Company (the “Option”). The Option granted under this Notice is not intended to
be an “Incentive Stock Option” under Section 422 of the Code.


3.Exercise Price. The exercise price per share of Stock subject to the Option is
______, which is not less than the Fair Market Value of a share of Stock on the
Grant Date.


4.Vesting of Option. The Option shall vest and become exercisable according to
the vesting schedule set forth in the table below:
Vesting Date
Number of Shares Subject to Vesting
Cumulative Percentage of Shares Subject to Vesting
First Anniversary of Grant Date
______________________
33 1/3%
Second Anniversary of Grant Date
______________________
66 2/3%
Third Anniversary of Grant Date
______________________
100%



For the avoidance of doubt, no vesting shall occur following Optionee’s
termination of employment with the Company and all Subsidiaries.
5.Exercise of Option. This Option may be exercised in whole or in part at any
time after it vests in accordance with Section 4 and before the Option expires
by delivery of a written notice of exercise (under Section 6 below) and payment
of the exercise price. The exercise price may be paid in cash, or previously
acquired shares of Stock (through actual delivery or by attestation), or such
other method permitted by the Committee (including any broker-assisted
“cashless” exercise arrangement) and communicated to Optionee before the date
Optionee exercises the Option.


6.Method of Exercising Option. Subject to the terms of this Notice, the Option
may be exercised by timely delivery to the Company of written or electronic
notice, which notice shall be effective on the date received by the Company or
by such third party involved in administering the Plan as may be designated by
the Company from time-to-time. The notice shall state Optionee’s election to
exercise the Option and the number of underlying shares in respect of which an
election

19480675.4
1
 

--------------------------------------------------------------------------------



EXHIBIT 10.15

to exercise has been made. Such notice shall be signed by Optionee, or if the
Option is exercised by a person or persons other than Optionee because of
Optionee’s death, such notice must be signed by such other person or persons and
shall be accompanied by proof acceptable to the Committee of the legal right of
such person or persons to exercise the Option.


7.Term of Option. The Option granted under this Notice expires, unless sooner
terminated, 10 years from the Grant Date, through and including the normal close
of business of the Company on the 10th anniversary of the Grant Date (the
“Expiration Date”).


8.Termination of Service.
(a)If Optionee terminates employment for any reason other than death or
Disability, the Option shall lapse on the earlier of: (i) the Expiration Date;
or (ii) 90 days after the date Optionee terminates employment. The Option may be
exercised following Optionee’s termination of employment only if the Option was
exercisable by Optionee immediately prior to his or her termination of
employment. In no event shall the Option be exercisable after the Expiration
Date.
(b)If Optionee terminates employment by reason of death or Disability, the
Option shall lapse on the earlier of: (i) the Expiration Date; or (ii) 12 months
after the date Optionee terminates employment due to death or Disability. The
Option may be exercised following the death or Disability of Optionee only if
the Option was exercisable by Optionee immediately prior to his or her death or
Disability. In no event shall the Option be exercisable after the Expiration
Date.
(c)If Optionee’s employment is terminated for Cause, such termination shall
result in the immediate termination and cancellation of the Option which means
that the Option shall not be exercisable by Optionee regardless of whether the
Option is already vested. For purposes of this Notice, the term “Cause” means:
(i) Optionee’s willful and continued failure substantially to perform his or her
duties with the Company or a Subsidiary after written warnings identifying the
lack of substantial performance are delivered to Optionee to identify the manner
in which the Company or a Subsidiary believes that Optionee has not
substantially performed his or her duties; (ii) Optionee’s willful engaging in
illegal conduct which is materially and demonstrably injurious to the Company or
any Subsidiary; (iii) Optionee’s commission of a felony; (iv) Optionee’s
material breach of a fiduciary duty owed to the Company or any Subsidiary; (v)
Optionee’s intentional, unauthorized disclosure to any person of confidential
information or trade secrets of a material nature relating to the business of
the Company or any Subsidiary; (vi) Optionee’s material breach of any employment
agreement or any other agreement previously entered into with the Company or any
Subsidiary; or (vii) Optionee’s engaging in any conduct that the Company’s or a
Subsidiary’s written rules, regulations, or policies specify as constituting
grounds for discharge.


9.Change in Control. Subject to Section 16.5 of the Plan, if a Change in Control
occurs, all restrictions on the shares of Stock subject to the Option shall
lapse and the Option shall become fully vested and exercisable immediately
before or simultaneously with the closing of the transaction that will result in
the Change in Control and all necessary steps shall be taken to allow any Stock
issued in connection with the exercise of the Option to participate in the
transaction that result in the Change in Control.

19480675.4
2
 

--------------------------------------------------------------------------------



EXHIBIT 10.15

10.Award Non-Transferable. The Option may not be transferred or assigned by
Optionee or by operation of law, other than by will or by the laws of descent
and distribution.
11.Right to Terminate Service. Nothing contained in this Notice shall create a
contract of employment or give Optionee a right to continue in the employ of the
Company or any Subsidiary, or restrict the right of the Company or a Subsidiary
to terminate the employment of Optionee at any time.
12.Adjustments. Upon the occurrence of certain events relating to the Company’s
Stock as contemplated by Section 6.2 of the Plan, an adjustment shall be made to
the Award as the Committee, in its sole discretion, deems equitable or
appropriate.
13.Registration; Restrictions on Transfer.
(a)The Company intends that any shares of Stock issued pursuant to this Notice
shall be listed on the New York Stock Exchange or other nationally recognized
stock exchange, and registered under the Securities Act of 1933. If no such
shares of Stock are available at the time of payment, the Company may require
Optionee to provide such written assurances as it deems necessary to comply with
the appropriate exemption from registration and may cause a legend to be placed
on the shares being issued calling attention to the fact that they have been
acquired for investment and have not been registered. If the listing,
registration or qualification of the shares on any securities exchange or under
any federal or state law, or the consent or approval of any governmental
regulatory body is necessary as a condition of or in connection with the
purchase or issuance of such shares, the Company shall not be obligated to issue
or deliver shares acquired upon exercise hereunder unless and until such
listing, registration, qualification, consent or approval shall have been
effected or obtained.
(b)Shares issued hereunder shall be subject to any restrictions on transfer then
in effect pursuant to the certificate of incorporation or by-laws of the
Company, as each may be amended from time to time, and to any other restrictions
or provisions attached hereto and made a part hereof or set forth in any other
contract or agreement binding on Optionee.
14.Clawback. Pursuant to Section 16.13 of the Plan, the Award is subject to
potential forfeiture or “clawback” to the fullest extent called for by
applicable federal or state law or any policy of the Company. By accepting this
Award, Optionee agrees to be bound by, and comply with, the terms of any such
forfeiture or “clawback” provision imposed by applicable federal or state law or
prescribed by any policy of the Company.
15.Withholding. Pursuant to Section 14.2 of the Plan, the Company shall be
entitled to deduct from any payment made pursuant to this Notice, the minimum
amount necessary to satisfy all applicable income and employment taxes required
to be withheld with respect to such payment or may require Optionee to remit to
the Company the amount of such tax prior to and as a condition of making such
payment.
16.Plan. This Notice and all rights of Optionee under this Notice are subject to
all of the terms and conditions of the Plan, which are incorporated herein by
reference. In the event of a conflict or inconsistency between the terms and
conditions of this Notice and the Plan, the terms and conditions of the Plan
shall govern. Optionee agrees to be bound by the terms of the Plan and this
Notice. Optionee acknowledges having read and understood the Plan and this
Notice. Unless

19480675.4
3
 

--------------------------------------------------------------------------------



EXHIBIT 10.15

otherwise expressly provided in other sections of this Notice, provisions of the
Plan that confer discretionary authority on the Board or the Committee do not
(and shall not be deemed to) create any rights in Optionee unless such rights
are expressly set forth herein or are otherwise in the sole discretion of the
Board or the Committee so conferred by appropriate action of the Board or the
Committee under the Plan after the date hereof.


17.Entire Agreement. This Notice and the Plan together constitute the entire
agreement and supersede all prior understandings and agreements, written or
oral, of the parties hereto with respect to the subject matter hereof. The Plan
and this Notice may be amended pursuant to Section 16.4 of the Plan.


18.Counterparts. This Notice may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.


19.Section Headings. The section headings of this Notice are for convenience of
reference only and shall not be deemed to alter or affect any provision hereof.


20.Governing Law. This Notice shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware without regard to conflict of
law principles thereunder.


BY EXECUTING THIS NOTICE, OPTIONEE ACCEPTS PARTICIPATION IN THE PLAN,
ACKNOWLEDGES, THAT HE OR SHE HAS READ AND UNDERSTANDS THE PROVISIONS OF THIS
NOTICE AND THE PLAN, AND AGREES THAT THIS NOTICE AND THE PLAN SHALL GOVERN THE
TERMS AND CONDITIONS OF THIS AWARD.
IN WITNESS WHEREOF, the Company and Optionee have duly executed this Notice
effective as of the Grant Date set forth above.
SWIFT TRANSPORTATION COMPANY


By:__________________________________


Print Name: ___________________________


Its: _________________________________
OPTIONEE




___________________________________
Signature




___________________________________
Print Name






19480675.4
4
 